Title: Abigail Adams to John Adams, 16 December 1794
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy December 16. 1789 [1794]
          
          Tomorrow will compleat three Months Since our dear sons saild, and this moment I have received a Letter from Town with this agreable intellegence, “on Sunday Evening the 14 Captain Joy arrived from England. just before he saild from the Downs, a ship came too about 2 miles a head, of him. the Pilot who came on Board Captain Joy told him she was the ship Alfred in 32 days from Boston.[”] tho I have no letters; yet to know that the vessel is safe arrived, has given me a pleasure which you will easily conceive and participate, and I seazd my pen instantly to communicate it to you. I pray God our dear Children may be safe and well.
          I expect Letters from you tomorrow. mr Brislers Letter came to day inclosing a Bill of Laiding our people have compleated covering the Medow with sea weed, which is all that can be obtaind untill a North East wind replenishs our shores again. mr Brisler mentions a case & tells me it must not be brought up in a cart, but Does not say what the contents are. adieu I am / most sincerly & affectionatly yours
          
            A Adams
          
        